 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDOtasco, Inc.andTulsa General Drivers,Warehouse-men & Helpers,LocalUnion 523, affiliatedwith the International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica,Washington,D.C.,Petitioner.Case10-RC-1321531 January 1986DECISION AND DIRECTION OFELECTIONBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before Hearing Officer Gaye Nell Hymon ofthe National Labor Relations Board. Following theclose of the hearing the Regional Director forRegion 10 transferred this case to the Board for de-cision.Thereafter, the Employer filed a brief and asupplemental brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are affirmed.On the entire record in this proceeding, theBoard finds:1.The parties have stipulated that the Employer,a Delaware corporation with an office and place ofbusiness located in College Park, Georgia, is en-gaged in the retail and wholesale sale of automo-tive and household goods; during the past calendaryear, a representative period, the Employer soldand shipped directly to customers outside the Stateof Georgia products valued in excess to $50,000.Accordingly, we find that the Employer is engagedin commerce within the meaning of the Act and itwill effectuate the purposes of the Act to assert ju-risdiction herein.2.The, parties stipulated and we find that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit com-posed of all over-the-road and local truckdriversemployed by the Employer at its College Park,Georgia facility. The Petitioner contends that theunit should include the two local drivers, AlanDuck and Tim Parrott, because they perform over-the-road driving duties in addition to their localdriving duties.The Employer contends that thelocal truckdrivers should not be included in theunit as they are represented by the Retail, Whole-saleandDepartment Store Union, Local #315(RWDSU), and are expressly covered by the exist-ing. collective-bargaining agreement between theEmployer and the RWDSU. The Employer furtherargues that the petition should be dismissed be-cause it is barred by the agreement between theEmployer and RWDSU and on community-of-in-terest grounds.For approximately 28 years, the Employer hasrecognized RWDSU as the exclusive bargainingrepresentative of a unit of employees consisting of,inter alia, its local truckdrivers, but excluding, interalia,itsover-the-road truckdrivers.The mostrecent collective-bargaining agreement between theEmployer and the RWDSU is effective from 5June 1984 to 4 June 1987. The Employer currentlyemploys two local truckdrivers, Parrott and Duck,and eight over-the-road truckdrivers who are un-represented.The record shows that since May 1985 employeeDuck has spent some 3 to 4 days per week and em-ployee Parrott some 1 to 2 days per week makingover-the-road deliveries in addition to their regularwarehouse and local driving duties. There is nodispute that a unit consisting of the over-the-roadtruckdrivers would be appropriate. The Employerargues that the contract between itself andRWDSU bars inclusion of the local truckdriversclassification with over-the-road truckdrivers.It is well settled that a collective-bargainingagreement which meets- certain requirements barsan election within the unit covered by that agree-ment.Appalachian Shale Products Co.,121NLRB1160 (1958). It is clear that the unit represented bytheRWDSU here includes the Employer's localtruckdrivers and that that classification is expresslycovered by the existing agreement between theEmployer and the RWDSU. Moreover, no partycontends that their agreement does not meet thecontract-bar requirements set forth inAppalachianShale,supra. In these circumstances, we also findthat agreement bars the inclusion of dual-functionemployees Parrott and Duck in the unit sought tobe represented by the Petitioner.We further findthat the Board decisions inSun Valley Bus Lines,99NLRB 844 (1952);Treadwell Engineering Co.,106NLRB 898 (1953); andNu-Life Spotless,215NLRB 357 (1974), are inapposite in that none ofthese cases involved dual-function employees whowere covered by the terms of an existing collec-tive-bargaining agreement which would constitutea bar to an election among such employees. Sincethe Petitioner has indicated its willingness to pro-ceed to an election if an alternative unit is found278 NLRB No. 54 OTASCO, INappropriate,we shall direct an election in a unitlimited to the Employer's over-the-road drivers.IOn the entire record in this proceeding, we findthat the following employees of the Employer con-stitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:fiIn the circumstances here, we find without merit the Employer'scontention that the petition should be dismissed377All over-the-road drivers at the Employer'sCollegePark,Georgia facility;excludingwarehouse and service employees(which in-cludesmaintenance and repairmen and localtruckdrivers),salesmen,watchmen and super-visors as defined in the Act.[Direction of Election omitted from publication.]